

 
EMPLOYMENT AGREEMENT
 
This Agreement, dated as of January 3, 2006 (the “Effective Date”), is between
Thomas Costanza (the “Executive”), SuperStock Inc., a corporation formed under
the laws of the State of Florida (the “SuperStock”) and a21, Inc., a corporation
formed under the laws of the State of Texas (“a21” or the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to render services to the Company, on the terms and subject to the
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and promises hereinafter set forth, the parties hereto covenant and
agree as follows:
 
1.    EMPLOYMENT. The Company shall employ the Executive as its Chief Financial
Officer and Vice President and as Chief Financial Officer and Executive Vice
President of SuperStock, and the Executive hereby accepts such employment upon
the terms and subject to the conditions hereinafter set forth, commencing on the
Effective Date and continuing until terminated pursuant to Paragraph 4 hereof
(the “Employment Period”).
 
2.    DUTIES.
 
(a)  The Executive shall report to SuperStock’s Board of Directors (the “Board”)
through its Chief Executive Officer and a21’s Board of Directors (the “a21
Board”) through its Chief Executive Officer. The Executive shall perform and
discharge diligently and faithfully such duties as may be assigned to him from
time to time by the Board and the a21 Board as are customary for the position of
Chief Financial Officer. The Executive shall be based in the Jacksonville,
Florida metropolitan area, but his position will require reasonable travel
outside of such area.
 
(b)  The Executive shall devote his full business time, attention, skills and
energies to the performance of his duties hereunder and to the promotion of the
business of the Company, consistent with such duties, and shall not during the
Employment Period be employed or engaged in any other business activity, whether
or not such activity is pursued for gain, profit or other pecuniary advantage;
provided, however, that this shall not be construed as preventing the Executive
from i) investing his personal assets in businesses which do not compete with
the Company, ii) engaging in not-for-profit and civic activities that do not
interfere with the Executive’s duties, or iii) investing in publicly traded
securities of any company as long as Executive is not an affiliate, as defined
by applicable securities laws, in a competitor.
 
3.    COMPENSATION.
 
(a)  Salary. For services rendered by the Executive hereunder during the
Employment Period, the Company shall pay him a base salary (the “Salary”) at the
annual gross rate of One Hundred Fourteen Thousand Dollars ($114,000). An
employment review will take place on an annual basis. Any increases in the
Salary rate shall be determined by the Chief Executive Officers of SuperStock
and a21 after the employment review.
 

--------------------------------------------------------------------------------


(b)  Intentionally left blank.
 
(c)  Stock Options. Subject to final approval of the a21 Board, the Executive
shall be entitled to receive, as soon as practicable following the Effective
Date, nonqualified stock options in accordance with the terms of the a21 stock
option plan and the standard stock option agreement thereunder; provided,
however, that such options shall provide the Executive with the right to
purchase 165,000 common shares of a21 at a purchase price per common share equal
to the closing market price on the day prior to the a21 Board’s approval. The
options shall vest in equal portions on each of June 30, 2006, December 31,
2006, June 30, 2007 and December 31, 2007. All options shall immediately vest
upon a change in control.
 
(d)  Benefits. During the Employment Period, SuperStock shall provide the
Executive with any medical insurance, 401(k), pension, vacation or other
employee benefits made available to similarly situated executives of the Company
from time to time in accordance with the terms of the Company’s standard
benefits plans and policies. Notwithstanding the foregoing, the Executive will
receive four (4) weeks vacation per year.


(e) Expense Reimbursement. The Executive is authorized to incur reasonable
expenses related to the performance of his duties under this Agreement in
accordance with budgets and guidelines established by the Company from time to
time or otherwise approved by the Chief Executive Officer of the Company. The
Company shall promptly reimburse the Executive for all such expenses in
accordance with its expense reimbursement policy in effect from time to time. In
addition, the Company shall reimburse the Executive for up to Fifteen Thousand
Dollars ($15,000) of relocation and transition lodging expenses. The relocation
expenses will be reimbursed at such time the Executive establishes a principal
residence in the Jacksonville, Florida metropolitan area. Such relocation
expenses may include selling broker commissions on home sold, the cost to
transport personal furnishings to new home, and any closing costs on purchase of
new home (“Relocation Expense”). During the first six-months of the Employment
Period, the Company may directly pay or otherwise will reimburse the Executive
for any transition lodging expenses as incurred.  
 
(f) Taxes. All payments and benefits provided to the Executive hereunder shall
be reported as taxable income to the extent required by law and shall be subject
to applicable income and payroll withholding taxes.
 
4.    TERM AND TERMINATION.
 
(a)  The term of this Agreement (the “Employment Period”) shall commence on the
Effective Date and continue for thirty-six (36) months unless terminated earlier
in accordance with this Paragraph 4.
 
2

--------------------------------------------------------------------------------


(b)  Termination Without Cause. Either party hereto may terminate this Agreement
and the Executive’s employment for any reason at any time during the Employment
Period, effective upon sixty (60) days written notice to the other party. In the
event the Executive gives written notice to terminate this Agreement within the
first six (6) months, the Executive shall repay to the Company on a pro rata
basis any Relocation Expense (if notice is in first month, 6/6’s to if notice is
in sixth month, 1/6). In the event the Company terminates this Agreement and the
Executive’s employment without Cause (as hereinafter defined), the Company shall
pay to the Executive (i) any unpaid Salary accrued as of the date of
termination, (ii) any unused vacation days accrued as of the date of
termination, and (iii) if written notice is given on or prior to June 30, 2006
or the Executive has not moved to the Jacksonville metropolitan area, Salary for
a period equal to 50% of period employed from the Effective Date to the date of
written notice, but not greater than three (3) months Salary, or if written
notice is given after June 30, 2006 and the Executive has already moved to the
Jacksonville metropolitan area, the lesser of 1) the Salary due for any
remaining term of this Agreement, and 2) the Salary for a period of six (6)
months following the end of the Employment Period - in either case in
installments in accordance with the Company’s ordinary payroll practices. In
addition, solely for purposes of determining the portion of any Stock Options
under Paragraph 3(c) that have vested, the shares or options that would have
vested on the vesting date next succeeding the date of termination of
employment, but for the termination without Cause, shall be vested as of the
date of the termination of Executive’s employment. The Executive shall not be
entitled to any further payments or benefits except as required by any federal
or state law requiring continuation of benefits and except as may be provided in
any stock option agreement.
 
(c)  Termination for Cause. The Company may terminate this Agreement and the
Executive’s employment for Cause (as hereinafter defined) at any time, effective
immediately upon giving the Executive written notice of such termination. As
used herein, the term “Cause” shall mean any of the following events:
 
(i)  the Executive’s conviction of or plea of guilty or nolo contendere, or no
contest to a misdemeanor involving moral turpitude (which is likely to have an
adverse effect on the Company or the Executive’s ability to perform his duties
hereunder) or a felony which may result in a term of imprisonment;
 
(ii)  the Executive’s breach of this Agreement or willful failure to carry out
the lawful directives of the Board or the a21 Board consistent with Paragraph
2(a) hereof (provided the Company has given the Executive advance written notice
specifying the nature of such breach or failure to carry out the lawful
directives of the Board or the a21 Board and a period of at least fifteen (15)
days to cure such breach or failure); or
 
(iii)  the Executive’s (A) willful gross misconduct, including, without
limitation, dishonesty, fraud or theft, or (B) willful bad faith act or failure
to act that is injurious to the business or reputation of the Company.
 
3

--------------------------------------------------------------------------------


In the event of termination for Cause, the Company shall pay to the Executive
any unpaid Salary and any unused vacation days accrued as of the date of
termination, and the Executive shall not be entitled to any further payments or
benefits except as required by any federal or state law requiring continuation
of benefits and except as may be provided in any stock option agreement, as the
case may be.
 
(d)  Death. If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment shall terminate as of the date of his death. The
Company shall pay to the Executive’s estate any unpaid Salary and any unused
vacation days accrued as of the date of termination, and the Executive’s estate
shall not be entitled to any further payments or benefits pursuant to Paragraph
3 except as required by any federal or state law requiring continuation of
benefits and except as may be provided in any stock option agreement, as the
case may be.
 
(e)  Disability. If the Executive is incapacitated by accident, sickness or
otherwise so as to render him mentally or physically incapable of performing the
services required of him under this Agreement (referred to herein as a
“Disability”) for (i) a period of ninety (90) consecutive days or (ii) for an
aggregate of one hundred twenty (120) business days during any twelve (12) month
period, the Company may terminate this Agreement and the Executive’s employment
effective immediately after the expiration of either of such periods, upon
giving the Executive written notice of such termination. Notwithstanding the
foregoing provision, if it is determined by the Company that the Executive has a
“disability” as defined under the Americans with Disabilities Act, the
Executive’s employment shall not be terminated on the basis of such disability
unless it is first determined by the Company after consultation with the
Executive that there is no reasonable accommodation which would permit the
Executive to perform the essential functions of his position without imposing an
undue hardship on the Company.
 
In the event the Executive is determined to have a Disability hereunder and
receives payments under any disability plan maintained by the Company for its
employees or under any other arrangement maintained by the Company for the
Executive, such payments shall reduce and offset any Salary payable to the
Executive pursuant to Paragraph 3 hereof, to extent permitted under such plan or
arrangement. In the event of termination pursuant to this Subparagraph 4(e), the
Company shall pay to the Executive (i) any unpaid Salary accrued as of the date
of termination, and (ii) any unused vacation days accrued as of the date of
termination, and the Executive shall not be entitled to any further payments or
benefits pursuant to Paragraph 3 except as required by any federal or state law
requiring continuation of benefits and except as may be provided in any stock
option agreement, as the case may be.
 
5.    NON-SOLICITATION.
 
(a)  Non-Solicitation of Employees. The Executive hereby agrees that during the
Employment Period and for a period of one (1) year thereafter (the “Survival
Period”), he shall not, directly or indirectly through any other individual,
person or entity, employ, solicit, persuade or induce any individual, who is, or
was at any time during the last twelve (12) months of the Executive’s employment
by the Company, an employee of the Company to terminate or refrain from renewing
or extending his or her employment by the Company or to become employed by or
enter into a contractual relationship with the Executive or any other
individual, person or entity. For the purposes of Paragraphs 5, 6 and 7 of this
Agreement the “Company” shall be deemed to include the Company and each of its
Affiliates. For the purposes hereof, Affiliates shall mean with respect to any
person, any person directly or indirectly controlling, controlled by, or under
common control with, such other person at any time during the period for which
the determination of affiliation is being made.
 
4

--------------------------------------------------------------------------------


(b)  Non-Solicitation of Suppliers or Vendors. The Executive hereby agrees that
during the Employment Period and the Survival Period he shall not, directly or
indirectly through any other individual, person or entity, solicit, persuade or
induce any individual, person or entity which is, or at any time during the
Employment Period was, a supplier of any product or service to the Company, or
vendor of the Company (whether as a distributor, agent, commission agent,
employee or otherwise), to terminate, reduce or refrain from renewing or
extending his, her or its contractual or other relationship with the Company.
 
(c)  Non-Solicitation of Customers. The Executive hereby agrees that during the
Employment Period and the Survival Period he shall not, directly or indirectly
through any other individual, person or entity, solicit, persuade or induce any
individual, person or entity which is, or at any time during the Employment
Period was, a customer of the Company to terminate, reduce or refrain from
renewing or extending its contractual or other relationship with the Company in
regard to the purchase of products or services manufactured, marketed or sold by
the Company, or to become a customer of or enter into any contractual or other
relationship with the Executive or any other individual, person or entity in
regard to the purchase of products or services similar or identical to those
manufactured, marketed or sold by the Company.
 
6.    CONFIDENTIALITY. The Executive agrees that during the Employment Period,
and thereafter, he shall not divulge to anyone, other than as necessary in the
performance of his duties hereunder or as required by law or legal process,
confidential information of the Company, its affiliates or its customers,
including, without limitation, know-how, trade secrets, customer lists, costs,
profits or margin information, markets, sales, pricing policies, operational
methods, plans for future development, data, drawings, samples, processes or
products and other information disclosed to the Executive or known by him as a
result of or through his employment by the Company, which is not generally known
in the businesses in which the Company is engaged and which relates directly or
indirectly to the Company’s products or services or which is directly or
indirectly useful in any aspect of the Company’s business. In the event the
Company is bound by a confidentiality agreement with a customer, supplier or
other party regarding the confidential information of such customer, supplier or
other party, which provides greater protection than specified above in this
Paragraph 6, the provisions of such other confidentiality agreement shall be
binding upon the Executive and shall not be superseded by this Paragraph 6. Upon
the termination of the Executive’s employment hereunder or at any other time
upon the Company’s request, the Executive shall deliver forthwith to the Company
all memoranda, notes, records, reports, computer disks and other documents
(including all copies thereof) containing such confidential information.
 
7.    NON-COMPETITION. The Executive hereby agrees that during the Employment
Period and the Survival Period, the Executive shall not, directly or indirectly,
anywhere in the entire United States, own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
connected as an officer, employee, partner, director, independent contractor or
in any other capacity with, or have any financial interest in, or aid or assist
anyone else in the manufacture, sale or representation of products or the
provision of services identical or similar to the products and services
manufactured, sold, represented or provided by the Company, and which products
or services are marketed to the same customer base as the products or services
offered by the Company, at any time during the Employment Period or the Survival
Period, or which are included in any business plans of the Company in existence
and under consideration at the time of termination and of which Executive was
aware.
 
5

--------------------------------------------------------------------------------


8.    REMEDIES. The Executive acknowledges and agrees that the Company’s remedy
at law for a breach or threatened breach of any of the provisions of Paragraphs
5, 6 or 7 of this Agreement would be inadequate and, in recognition of that
fact, in the event of a breach or threatened breach by the Executive of any of
the provisions of Paragraphs 5, 6 or 7 of this Agreement, it is agreed that in
addition to its remedy at law, the Company shall be entitled to appropriate
equitable relief in the form of specific performance, preliminary or permanent
injunction, temporary restraining order or any other appropriate equitable
remedy which may then be available. Notwithstanding any provision of this
Agreement to the contrary, it is expressly understood and agreed that, although
the Executive and the Company consider the restrictions contained in Paragraphs
5, 6 and 7 to be reasonable for the purpose of preserving the Company’s goodwill
and other proprietary rights, if a final judicial determination is made by a
court having jurisdiction that the time and scope of the restrictions in such
Paragraphs is an unreasonable or otherwise unenforceable restriction against the
Executive, the provisions of such Paragraphs shall not be rendered void but
shall be deemed amended to apply as to the maximum time and scope permitted and
to such other extent as the court may determine to be reasonable.
 
9.    REPRESENTATION/WARRANTY. The Executive represents and warrants that he is
not bound by the terms of a confidentiality agreement or non-competition
agreement or any other agreement with a former employer or other third party
which would preclude him from accepting employment by the Company or which would
preclude him from effectively performing his duties for the Company. The Company
represents and warrants that it has all requisite corporate power and authority
to consummate the transactions contemplated by this Agreement and that this
Agreement is binding on the Company and enforceable against the Company in
accordance with its terms.
 
10.    NOTICES. Any notices or other communications required to be given
pursuant to this Agreement shall be in writing and shall be deemed given: (i)
upon delivery, if by hand; (ii) after two (2) business days if sent by express
mail or air courier; (iii) four (4) business days after being mailed (seven (7)
business days for international mailings), if sent by registered or certified
mail, postage prepaid, return receipt requested; or (iv) upon transmission, if
sent by facsimile (provided that a confirmation copy is sent in the manner
provided in clause (ii) or clause (iii) of this Paragraph 10 within thirty-six
(36) hours after such transmission), except that if notice is received by
facsimile after 5:00 p.m. on a business day at the place of receipt, it shall be
effective as of the following business day. All communications hereunder shall
be delivered to the respective parties at the following addresses:
 
If to the Company or a21:
 
7660 Centurion Parkway
Jacksonville, Florida 32256
Attention: Chairman, Board of Directors
 
with a copy to:
 
6

--------------------------------------------------------------------------------


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Lloyd L. Rothenberg, Esq.
 
If to the Executive:
 
Thomas Costanza
[use home address]
 
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
11.    GOVERNING LAW/JURISDICTION. This Agreement shall be governed by and
construed in accordance with the law of the State of Florida, regardless of the
law that might otherwise govern under applicable principles of conflicts of laws
thereof. The parties hereto hereby irrevocably consent to the exclusive
jurisdiction of the state or federal courts sitting in Jacksonville, Florida in
connection with any controversy or claim arising out of or relating to this
Agreement, or the negotiation or breach thereof, and hereby waive any claim or
defense that such forum is inconvenient or otherwise improper. Each party hereby
agrees that any such court shall have in persona jurisdiction over it and
consents to service of process in any matter authorized by Florida law.
 
12.    SEVERABILITY. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is found to be invalid or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such finding or
construction shall not affect the remainder of the provisions of this Agreement,
which shall be given full force and effect without regard to the invalid or
unenforceable provision, and such invalid or unenforceable provision shall be
modified automatically to the least extent possible in order to render such
provision valid and enforceable, but only if the provision as so modified
remains consistent with the parties’ original intent.
 
13.    WAIVER OF BREACH. The waiver by either party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.
 
14.    SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors, representatives and assigns. This Agreement is assignable to any
legal successor of the Company. This Agreement may not be assigned by the
Executive.
 
15.    ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement between the Company and the Executive with regard to all matters
contained herein and incorporates and supersedes all prior agreements between
the parties concerning the employment of the Executive by the Company. There are
no other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing,
signed by both parties.

7

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
                                                                 

SUPERSTOCK, INC.     EXECUTIVE         /s/ Thomas V. Butta     /s/ Thomas
Costanza

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Thomas V. Butta
Title: Chief Executive Officer    
Thomas Costanza

 

a21, INC.               /s/ Albert H. Pleus    

--------------------------------------------------------------------------------

    Name: Albert H. Pleus
Title: Chief Executive Officer    

 
8

--------------------------------------------------------------------------------


 

